Citation Nr: 0110410	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUE

Entitlement to service connection for pectus excavatum.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1972 to January 
1976.

Br rating action in October 1994, service connection was 
denied for pectus excavatum.  The veteran did not appeal.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA) which apparently reopened the claim and then 
denied service connection for pectus excavatum.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had pectus excavatum and a metal plate in his 
sternum prior to his entrance into service. 

3.  A chest x-ray taken during service showed that the metal 
plate in the veteran's chest was broken on the right side.

4.  Two physicians have provided opinions linking the 
veteran's broken metal plate in service, at least in part, to 
his current pectus excavatum disability.


CONCLUSION OF LAW

The veteran's pectus excavatum was aggravated during his 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that on entrance examination in 
September 1971 it was noted that the veteran had a metal 
plate in the sternum, not considered disabling.  He underwent 
a chest x-ray at that time, but the results of this x-ray are 
not clear.  In August 1973 he underwent a chest x-ray which 
revealed findings within normal limits.  In August 1975 he 
complained of chest pain.  In November 1975 he complained of 
chest discomfort and it was noted that he had a metal plate 
put in his chest at age 12, and he reported that it might be 
cracked or moved.  

Service medical records further show that in a thoracic 
surgery consultation in November 1975, the veteran reported 
having a "metal strut elevation of pectus excavatum" about 
10 years prior, and that the strut was intact upon entering 
service and was now broken.  He had a mild sharp left upper 
anterior chest wall pain, with distance running only, and was 
otherwise asymptomatic.  An x-ray of the chest showed a metal 
strut, broken on the right side, otherwise within normal 
limits.  The impression was minor residuals pectus excavatum, 
status post operative strut elevation and chest wall pain, 
minor, unknown etiology.  In December 1975 it was noted that 
a "reverse consult note [was] evidence that the strut broke 
during active duty".  On separation examination in January 
1976 it was noted that he underwent a chest x-ray on November 
10, 1975 and the results were within normal limits.  

A VA Hospital Summary dated in February 1980 showed that the 
veteran was admitted with a chief complaint of chest pain.  
He reported having intermittent chest pain for the past year.  
The diagnoses upon discharge were pectus excavatum and chest 
pain, etiology undetermined.  

Outpatient treatment records from the Denver VA Medical 
Center (VAMC) show that from March 1990 to June 1994 the 
veteran was treated in the Respiratory Clinic for sleep 
apnea, hypoventilation, chest wall deformity.  

On VA examination in 1994 the diagnosis was history of pectus 
excavatum with surgery at age thirteen, and prominent 
pulmonary and respiratory history.  

In a September 1998 letter, Dr. Kelley indicated that the 
veteran had a metal plate placed at age 13 to prevent pectus 
excavatum.  Dr. Kelley noted that at the time of the 
veteran's entry into service he weighed 128 pounds, and at 
some point during service "the plate was broken".  The 
veteran recalled "numerous physical activities and hand-to-
hand combat" which may have resulted in the fracture of the 
metal plate.  At discharge the veteran's weight was 151 
pounds.  Dr. Kelley reported that the veteran started to have 
respiratory problems in the 90's "related in part to the 
pectus excavatum".  It was also noted that the veteran's 
weight increased to 222 pounds and he developed hypoxemia, 
which was felt to be related to Pickwickian Syndrome.  Dr. 
Kelley opined that there was "a relationship with the fact 
that the plate broke during service and was not functional 
and the [veteran's] problems later in life related to the 
pectus excavatum which he now has".  Dr. Kelley noted that 
the "degree of contribution of the broken plate" to the 
veteran's later weight gain and respiratory difficulties was 
"very difficult" to quantify.  

In February 1999 the veteran was admitted to St. Mary's 
Hospital and Medical Center with a chief complaint of 
shortness of breath, and it was noted that his metal plate 
had never been removed from his chest.  Examination of the 
chest showed that he had pectus excavatum.  His diagnoses 
upon discharge included Pickwickian Syndrome, with 
respiratory failure.  

On VA examination in August 1999 the veteran reported that he 
started having respiratory problems 15 years prior.  The 
diagnosis was central hypoxemia from Pickwickian syndrome, 
with no evidence of restrictive component, and no clear 
evidence of an obstructive component.  The VA examiner 
indicated that after review of the history, he was "at 
somewhat of a loss, but would give the veteran the 

benefit of the doubt, stating that simply by the fact that 
the plate was apparently broken while in the service" and 
"given that it is [] within the pulmonary system, would give 
him that his (sic) current disability would be 10 percent 
service-connected and 90 percent non-service-connected.  

Analysis

Initially it should be noted that the veteran initially 
requested service connection for pectus excavatum in February 
1994, and by October 1994 rating decision, the RO denied 
service connection for pectus excavatum.  The veteran did not 
appeal that decision and it became final.  In order to reopen 
his claim, the veteran was required to submit new and 
material evidence.  In September 1998 the veteran submitted a 
request to reopen his claim for service connection for pectus 
excavatum, along with a letter from his private physician, 
Dr. Kelley.  It appears that the RO found Dr. Kelley's letter 
to be new and material evidence, reopened the veteran's claim 
for service connection for pectus excavatum, and then denied 
the claim on the merits.  The Board agrees with the RO's 
finding that Dr. Kelley's letter constituted new and material 
evidence to reopen the veteran's claim, and finds that the 
appropriate issue on appeal is entitlement to service 
connection for pectus excavatum.  38 C.F.R. § 3.156.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131.  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted. 38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The Board initially notes that based on the medical evidence 
of record, the veteran has pectus excavatum; thus there is 
evidence of a current disability.  Service medical records 
show that on entrance examination in 1971 it was noted that 
the veteran had a metal plate in his sternum that was not 
considered disabling.  In November 1975 he complained of 
chest discomfort and an x-ray of the chest showed that the 
metal plate was broken on the right side.  The impression was 
minor residuals pectus excavatum, status post operative strut 
elevation and chest wall pain, minor, unknown etiology.  
Thus, his pre-existing pectus excavatum was apparently 
aggravated in service when the metal plate was broken.  

The next question is whether the veteran's current 
manifestations of pectus excavatum is related to the broken 
metal plate in service.  In 1998, a private physician, Dr. 
Kelley opined there was a relationship between the metal 
plate, which broke during service and was not functional, and 
the veteran's problems later in life related to his pectus 
excavatum.  On VA examination in 1999, the VA examiner opined 
that because the plate was broken during service and was 
"within the pulmonary system", the veteran's current 
disability, would be "10 percent service-connected and 90 
percent non-service-connected".  It should be added that 
while two separate physicians have advanced opinions which 
support the veteran's claim, there is no medical evidence of 
record to rebut those opinions.  The Board therefore finds 
that there is sufficient evidence showing that his pectus 
excavatum was aggravated during service, and there is 
sufficient evidence linking the veteran's current pectus 
excavatum disability to the broken metal plate sustained in 
service; thus it is concluded that service connection is 
warranted for the veteran's pectus excavatum.  



ORDER

Service connection for pectus excavatum is granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

